          Case 4:18-cv-00719-YGR Document 166 Filed 06/05/20 Page 1 of 4



 1   DAVID P. ENZMINGER (SBN: 137065)
     denzminger@winston.com
 2   MICHAEL A. TOMASULO (SBN: 179389)
     mtomasulo@winston.com
 3   MEGAN L. WHIPP (SBN: 319182)
     mwhipp@winston.com
 4   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
 5   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
 6   Facsimile: (213) 615-1750
 7   Attorneys for Plaintiff
     Gerald Len Cooley, Jr.
 8

 9                                  UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11    GERALD LEN COOLEY, JR.,                         Case No. 4:18-cv-00719-YGR
12                    Plaintiff,                      ORDER GRANTING
                                                      JOINT STIPULATION AND [PROPOSED]
13            v.                                      ORDER GRANTING PLAINTIFF GERALD
                                                      COOLEY LEAVE TO FILE A SEVENTH
14    WILLIAM JEHA, GREG LEONARD,                     AMENDED COMPLAINT
      DARYL HOLCOMBE and DOES 1-10
15    inclusive, in their individual and official     Honorable:     Judge Yvonne Gonzalez Rogers
      capacity,                                       Courtroom:     1, 4th Floor
16
                      Defendants.
17                                                    Action filed: February 1, 2018
                                                      Trial Date:   None
18

19

20

21

22

23

24

25

26

27

28


     CASE NO. 4:18-CV-00719 YGR                JOINT STIPULATION FOR LEAVE TO FILE SEVENTH AMENDED COMPLAINT
          Case 4:18-cv-00719-YGR Document 166 Filed 06/05/20 Page 2 of 4



 1           Plaintiff Gerald Lin Cooley, Jr. (“Plaintiff”) and Defendants William Jeha, Greg Leonard,
 2   Daryl Holcombe (collectively “Defendants”), through their respective counsel of record, hereby
 3   stipulate and agree as follows:
 4           WHEREAS, Plaintiff initiated this lawsuit pro se on February 1, 2018, asserting claims under
 5   42 U.S.C. § 1983 against Defendants Jeha, Leonard and Holcombe. ECF No. 1;
 6           WHEREAS, on May 13, 2019, Plaintiff, acting on his own and with a limited understanding
 7   of the law, filed the operative Sixth Amended Complaint. ECF No. 80;
 8           WHEREAS, Defendant Holcombe filed an answer on May 16, 2019 (ECF No. 81), and
 9   Defendants Jeha and Williams filed an answer on May 31, 2019 (ECF No. 87);
10           WHEREAS, on March 12, 2020, the Court appointed Winston & Strawn LLP as counsel for
11   Plaintiff;
12           WHEREAS, Plaintiff submits that there is good cause to grant leave to file the Seventh
13   Amended Complaint, as doing so will allow Plaintiff to clarify his claims and relief sought;
14           WHEREAS, the Parties met and conferred regarding Plaintiff’s proposed Seventh Amended
15   Complaint on May 20, 2020;
16           WHEREAS, a copy of Plaintiff’s proposed Seventh Amended Complaint is attached hereto
17   as Exhibit 1.
18           IT IS HEREBY STIPULATED AND AGREED:
19           1. Plaintiff should be granted leave to amend to file his Seventh Amended Complaint in the
20                form attached hereto as Exhibit 1.
21           2. Defendants’ responsive pleading shall be due thirty (30) days after the Seventh Amended
22                Complaint is filed.
23   Dated: June 2, 2020                           WINSTON & STRAWN LLP
24
                                                   By: /s/ Megan L. Whipp
25                                                     David P. Enzminger
                                                       Michael A. Tomasulo
26                                                     Megan L. Whipp
27                                                      Attorneys for Plaintiff
                                                        Gerald Len Cooley, Jr.
28

                                                        2
     CASE NO. 4:18-CV-00719 YGR               JOINT STIPULATION FOR LEAVE TO FILE SEVENTH AMENDED COMPLAINT
          Case 4:18-cv-00719-YGR Document 166 Filed 06/05/20 Page 3 of 4



 1   Dated: June 2, 2020                          CONTRA COSTA COUNTY COUNSEL’S OFFICE
 2
                                                  By: /s/ Patrick L. Hurley
 3                                                    Patrick L. Hurley
 4                                                      Attorney for Defendant
                                                        Daryl Holcombe
 5
     Dated: June 2, 2020                          MCNAMARA, NEY, BEATTY, SLATTERY,
 6                                                BORGES & AMBACHER LLP
 7
                                                  By: /s/Noah G. Blechman
 8                                                    Noah G. Blechman
 9                                                      Attorney for Defendants
                                                        William Jeha and Greg Leonard
10

11

12
                                         FILER’S ATTESTATION
13          I, Megan Whipp, the filer of this document, attest that concurrence in the filing of this
14   document has been obtained from each of the other Signatories, which shall serve in lieu of their
15   signatures on the document.
16

17                                                /s/ Megan L. Whipp
                                                        Megan L. Whipp
18

19

20

21

22

23

24

25

26

27

28

                                                        3
     CASE NO. 4:18-CV-00719 YGR              JOINT STIPULATION FOR LEAVE TO FILE SEVENTH AMENDED COMPLAINT
          Case 4:18-cv-00719-YGR Document 166 Filed 06/05/20 Page 4 of 4



 1                                          [PROPOSED] ORDER
 2

 3          Plaintiff Gerald Len Cooley, Jr. (“Plaintiff”) and Defendants William Jeha, Greg Leonard,

 4   Daryl Holcombe (“Defendants”) (together the “Parties”) have stipulated that Plaintiff may file his

 5   Seventh Amended Complaint.

 6          Having considered the Parties’ Stipulation, and for good cause shown, the Parties’

 7   Stipulation for Leave to File Seventh Amended Complaint is GRANTED. Plaintiff shall file the

 8   Seventh Amended Complaint within three (3) days of this Order, and Defendants shall file

 9   responsive papers within thirty (30) days thereafter.

10          IT IS SO ORDERED.

11   DATED this _____
                 5th day of ____________,
                              June        2020.

12

13                                                 ____________________________________
                                                   Hon. Yvonne Gonzalez Rogers
14                                                 United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
     CASE NO. 4:18-CV-00719 YGR              JOINT STIPULATION FOR LEAVE TO FILE SEVENTH AMENDED COMPLAINT
